Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See for example p. 6, lines 23-26 and p. 7, lines 1-2 of the specification as filed. Each of these 6 sequences lacks a sequence identifier. 

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Applicant has neither acknowledged or addressed the above deficiency in the specification. Accordingly, the objection to the sequence listings in the specification are maintained.

DETAILED ACTION

1.  Claims 1-2, 4, 6-17 and 19-24 are pending. Applicant’s amendment filed on 5/18/2021 is acknowledged.

2.  Applicant has overcome the prior rejection of claim 7 under 35 USC 112 (pre-AIA ) for indefiniteness because applicant has amended the claims to specify that a glutamic acid (E) is at position 19 and not glycine (G).  

Claim Rejections - 35 USC § 112
3. The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.  The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 1-2, 4, 6-17 and 19-21 stand rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not provide support for the invention as now claimed. 

This is a New Matter rejection for the following reasons:

The phrase "sequence shown SEQ ID NO: 7 and having a G23A mutation”" (see for example base claim 1, lines 5-6) represents a departure from the specification and the claims as originally filed.

Applicant previously asserted that the substitution at position 23 of SEQ ID NO: 7 is a truncated version of SEQ ID NO: 8, in which the same substitution would be position 29. 

However, disclosure of a full sequence with a particular amino acid substitution is not considered to inherently provide support for a truncated version of the same sequence with the same amino acid substitution. The instant claims are accordingly considered to now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed. (i.e., the amino acid SEQ ID NO: 7 with a G23A substitution versus the amino acid SEQ ID NO: 8 with a G23A mutation). 

It is also noted that while the specification and claims as originally filed provide support for SEQ ID NO: 1 (SEQ ID NO: 1 represents the Z domain) with a G29 mutation (see original claims 7 and 18) and provides support for SEQ ID NO: 7, they do not provide support for making a G29A mutation with the sequence set forth as SEQ ID NO: 7 (SEQ ID NO: 7 represent a truncated version of SEQ ID NO: 1). Applicant previously pointed to p. 3 lines 13-23 of the specification for support, but this discloses what was known in the prior art, and does not indicate that this is part of applicant’s invention. 

Applicant continues the same line of reasoning in the current Response. Applicant asserts that the specification as published at ¶18 discloses that SEQ ID NO: 7 is a 48 amino acid monomer unit derived from the 58 amino acid sequence C domain of protein A, SEQ ID NO: 8. Applicant asserts that a person of ordinary skill can align the sequences to readily 

This argument was not considered persuasive because as noted supra, the test for support is not was known in the prior art, but rather what the specification discloses was part of applicant’s invention. 

Applicant points to ¶18 of the published specification for support. ¶18 provides the following:

[0018] In certain embodiments, at least one of the domains, e.g. all the domains, comprises at least 80%, such as at least 90%, at least 95%, at least 99% or 100% of the sequence defined by SEQ ID NO: 1 (the Z protein), SEQ NO: 2 (N23T mutation of the Z protein), SEQ ID NO: 5 (a monomer unit derived from the Z protein), SEQ ID NO:6 (a monomer unit derived from the N23T mutation of the Z protein), SEQ ID NO:7 (a monomer derived from the C domain of protein A) or SEQ ID NO:8 (the C domain of protein A).

Applicant asserts that a person of ordinary skill can align the sequences to readily determine that SEQ ID NO: 7 (monomer derived from C domain) is the same as SEQ ID NO: 8 (C domain) without the first 6 and last 4 amino acids of SEQ ID NO: 8. Therefore, it is clear that position G29 of SEQ ID NO: 8 corresponds to position G23A of SEQ ID NO: 7.

This argument was not considered persuasive for the following reasons:

An alignment between SEQ ID NO: 8 (C domain) and SEQ ID NO: 7 (monomer derived form C domain) shows a 100% sequence identity starting from position 7 of SEQ ID NO: 8. (see alignment below)

Alignment of SEQ ID NO: 8 (C domain) with SEQ ID NO: 7 (truncated C domain)

100.0% identity in 48 residues overlap; Score: 242.0; Gap frequency: 0.0%

UserSeq1       7 KEQQNAFYEILHLPNLTEEQRNGFIQSLKDDPSVSKEILAEAKKLNDA
UserSeq2       1 KEQQNAFYEILHLPNLTEEQRNGFIQSLKDDPSVSKEILAEAKKLNDA
                 ************************************************

But SEQ ID NO: 7 (truncated C domain) is not the same sequence as SEQ ID NO: 8. It is a truncated version of the C domain SEQ ID NO: 8. In addition, SEQ ID NO: 7 has an glycine (G) at position 23, not an alanine (A) as required by the claims. The specification by applicant above does not provide support for the truncated version of SEQ ID NO: 7 

The very next paragraph of the published specification (¶19, shown below) shows quite clearly that applicant has contemplated that the peptides of their invention include that the position correspond to residue 23 of SEQ ID NO:1 or 2 is threonine, whereas in contrast applicants have not shown that they contemplated putting the mutation that corresponds to G23A on the background of other peptides, such as the truncated one here (SEQ ID NO:7).  So it is clear in the specification that applicants, while contemplating putting specific mutations onto various backgrounds, applicant did not do so with this particular mutation.

[0019] In some embodiments, in at least one of the domains, the amino acid residue at the position corresponding to position 23 in SEQ ID NO: 1 or 2 is a threonine. Advantageously, this amino acid residue can be a threonine in all the domains of the polypeptide. This mutation improves the alkali stability of the polypeptide and makes it possible to clean separation matrices comprising the polypeptide in alkali (e.g. NaOH) solutions of up to 0.5 or 1.0 M concentration. 

Applicant further asserts at p. 2 of the Response that the sequences defined by SEQ ID NO: 1 (the Z domain) and SEQ ID NO: 2 (N23T Z domain with N23T mutation) are also 58 mer proteins that can be similarly aligned with that of truncated SEQ ID NO: 7 (truncated version of C domain). SEQ ID NO:  5 (a monomer unit derived from the Z domain) and SEQ ID NO: 6 (a monomer unit derived from the N23T mutation of the Z protein) are 48 mer proteins that can be directly alignment with that of SEQ ID NO: 7 (specification at ¶18). Note that the “N23T” mutation of SEQ ID NO: 6 derived from the Z protein actually occurs at position 17 of SEQ ID NO: 6 due to the described truncation. Therefore, one of skill can readily determined that the position corresponding to G23 in SEQ ID NO: 7 has been mutation to alanine SEQ ID NOs: 1, 2, 5 and 6. 

This argument was not considered persuasive for the following reasons:

The above ¶18 does not provide support for the currently recited claim which is SEQ ID NO: 7 having a G23A mutation. 

An alignment between SEQ ID NO: 7 (truncated version of C domain) shows an 87.5% sequence identity to SEQ ID NO: 1 (Z domain) (see alignment below), starting from position 7 of the Z domain. 

87.5% identity in 48 residues overlap; Score: 212.0; Gap frequency: 0.0%

UserSeq1       7 KEQQNAFYEILHLPNLNEEQRNAFIQSLKDDPSQSANLLAEAKKLNDA
UserSeq2       1 KEQQNAFYEILHLPNLTEEQRNGFIQSLKDDPSVSKEILAEAKKLNDA
                 **************** ***** ********** *   **********

But ¶18 of the specification provides support for the recited percentages with respect to SEQ ID NO: 7 without the Glycine to alanine substitution as required by the claims. 

Applicant’s argument that one can jump from support at ¶18 for the recited percentage with respect to the Z domain (SEQ ID NO: 1) is also not convincing. 

Note that newly added claims 22-24 are not part of the rejection because these claims recite the percentages with respect to SEQ ID NO: 6, which actually does have an alanine at position 23 and ¶18 of the specification above provides

[0018] In certain embodiments, at least one of the domains, e.g. all the domains, comprises at least 80%, such as at least 90%, at least 95%, at least 99% or 100% of the sequence defined by SEQ ID NO: 1 (the Z protein), SEQ NO: 2 (N23T mutation of the Z protein), SEQ ID NO: 5 (a monomer unit derived from the Z protein), SEQ ID NO:6 (a monomer unit derived from the N23T mutation of the Z protein), SEQ ID NO:7 (a monomer derived from the C domain of protein A) or SEQ ID NO:8 (the C domain of protein A).

Applicant is required to cancel the new matter in the response to this Office Action.  Alternatively, Applicant is invited to provide sufficient written support for the limitations indicated above.  See MPEP 714.02 and 2163.06.

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not 

7. Claims 1, 4, 6, and 21 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Majima et al. (US 2010/0286373, of record), in view of Spector et al. (US 2013/0046056, of record) and Hall et al. (WO 2008/039141, of record). 

Majima teaches an affinity chromatography carrier that includes an affinity ligand modified in the C domain of SpA or Z domain that has an improved orientation for maintaining affinity for an immunoglobulin (claims 17, 23, 26). 

Majima teaches a published SEQ ID NO: 6 for the C domain which has a 100% sequence identity over a 48 amino acid sequence which includes applicant’s G23A mutation.

Query Match             100.0%;  Score 240;  DB 7;  Length 58;
  Best Local Similarity   100.0%;  
  Matches   48;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDA 48
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db          7 KEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDA 54

Majima further teaches a multimer comprising 2-5 units of tandemly linked immunoglobulin-binding proteins which include these modified domains (claim 23).  

Differences with claimed invention

Majima differs from the claimed invention in the recitation that the sequence is “at least 90%” (base claim 1), “at least 95% identical” (claim 4) “at least 98% identical” (claim 6) and “has a sequence that is identical” (claim 21) to the amino acid sequence shown in SEQ ID NO: 7 and has a G23A mutation. 

Instead, and as noted in the sequence alignment above, the sequence with the G23A mutation starts at position #7 and end at position #54 instead of starting at position #1 and ended at position #48. In addition, Majima teaches a multimer of 2-5 units. 

Spector teaches an affinity chromatography matrix that includes a ligand attached to a solid support wherein the ligand includes one or more C domains of Protein A, wherein at least one C domain includes a deletion of at least 3 consecutive amino acids from the N-terminus (¶s10). Spector teaches that the ligand includes a deletion of five consecutive amino acids from the N-terminus (¶s18, 50-52, 92). 

Hall teaches a chromatography ligand that includes the Domain C from SpA or a variant thereof (abstract). Hall teaches that Domain C can act as a separate immunoglobulin absorbent, not just as part of Protein A (p. 7, lines 6-7) and that the immunoglobulin binding properties of Domain C are fully satisfactory for the use as a chromatography ligand (p. 7, lines 8-9). Hall further teaches that the SpA Domain C presents a much improved alkaline stability (p. 7, lines 15-16).

Hall further teaches that the Domain C ligand can either constitute the WT Domain C or it can include mutated Domain C sequences (p. 8, lines 23-29)/

Hall further teaches multimers of the Domain C, including one that is comprised of 2-8 units, such as 4-6 units (p. 10, line 24). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a C domain from Protein A such as a multimer having a G23A mutation as taught by Majima including such a mutated multimer with a truncated N-terminal and having 2-8 and 4-6 C domains. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Majima teaches Protein A ligands for use in affinity chromatography having high immunoglobulin-binding capacity and chemical stability that include multimers of the C domain with a G23A mutation. 

While Majima does not specifically recite that the domain has six or more C domains or that the mutated C domain is a truncated version of the C domain, Spector teaches chromatography matrices which include multimers from the C domain of Protein A which are truncated at the N-terminus, and Hall teaches multimers of the C domain which encompasses more than 6 C domains from SpA. 

One of skill in the art would accordingly be motivated to have produced a truncated C domain having the G23A mutation taught by Majima and to have also include 6 or more such C domains because Spector teaches that it was known in the art to include multimers that include the C domain having an N truncation, and Hall teaches that multimers that include 6 or more C domains was known in the art. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Note that while the secondary reference Spector teaches that the truncated C domain is one with a 5 amino acid deletion at the N-terminus rather than the six amino acids currently claim with respect to SEQ ID NO: 7, [I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained 

In the instant case, Spector teaches multimers from the C domain of Protein A which can be used for affinity chromatography, where the N-terminus of the C domain is truncated by at least 3 consecutive amino acids such as five consecutive amino acids. One of skill in the art would accordingly consider having the truncation starting at position 7 rather position 6 to have been optimization well within the skill of the ordinary artisan because Spector suggests truncating by at least 3 consecutive amino acids and even provides a truncation which is just 1 less than the truncation currently claimed. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant asserts that applicant has surprisingly demonstrated that a 6 unit hexamer of SEQ ID NO: 2 (N23T mutated Z domain) has significantly improved alkaline stability as compared to a 4 unit tetramer of SEQ ID NO: 2 provided as SEQ ID NO: 3 (hexamer of N23T Z mutant). Applicant further asserts that SEQ ID NO: 2 has a sequence which is more than 90% identical to has a sequence which is more than 90% identical to SEQ ID NO: 7 having a G23A mutation (different at only positions 34, 36, 37 and 38). The protein defined by SEQ ID NO: 2 has a sequence which is also more than 90% identical to SEQ ID NO: 6 (different at only position 36). Because SEQ ID NO: 2 provided in a hexamer ligand has been demonstrated to have surprising alkaline stability compared to a tetramer ligand, it would also be expected in view of the present disclosure that SEQ ID NO: 6 and SEQ ID NO: 7, and sequences at least 90% identical thereof having alanine at position 23, would also share the surprising alkaline stability of a hexamer or greater multimer ligand. 

Applicant further asserts that the claimed invention has advantages not provided by the prior art. Whereas the performance for the hexamer is better than the tetramer (as in applicant’s claimed invention), the advantages include 1) a higher DBC at the same ligand concentration (same amount of available domains for binding) due to improved availability, (2) a smaller amount of ligands for the same ligand concentration, which means that it is possible to add more ligands before encountering steric hindering, and (3) a higher available ligand concentration per particle may be obtained by increasing 

This argument was not considered persuasive because unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 

Applicant's proffer of proof of unexpected results with respect to a mutant N23T Z domain of spA with respect to the hexamer versus the same mutant but as a tetramer is not commensurate with the scope of protection sought for the claims that encompass a hexamer have 90% sequence identity to SEQ ID NO: 7 (monomer derived form C domain), which not only represents a different domain from SpA (a monomer from the C domain), but is also a mutated version of this C domain (truncated version) and further includes a G23A mutation. 

Applicant’s arguments that one of skill in the art would have expected that a mutation hexamer from the Z domain would behave the same to other domains such as a mutant C domain given their high degree of similarity was also not considered persuasive.  The issue is whether applicant has shown unexpected results, not whether a mutated C domain SEQ ID NO: 7 might act similarly to a mutated Z domain. 

It is further noted that Hall teaches multimers of the Domain C, including one that is comprised of 2-8 units, such as 4-6 units (p. 10, line 24). Accordingly and as noted supra, one of skill in the art would be motivated to include as part of a hexaminer a mutated Domain C. In other words, one of skill in the art would have expected and desired to include domain C as part of a hexamer, contrary to applicant’s assertion of unpredictability. 


8.  Claims 1-2, 4, 6, 8-17 and 29-21 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Majima et al. (US 2010/0286373, of record), in view of Spector et al. (US 2013/0046056, of record) and Hall et al. (WO 2008/039141, of record), as applied to claims 1, 4, 6, and 21 above, and further view of Bian et al. (US 2010/0221844, of record) and Bjorkman et al. (US 9,683,013, of record). 

The prior art teachings of Spector are discussed supra. 

The prior art teachings differ in the recitation that the ligands after hours incubation in 0.5 M NaOH has retained at least 95% of its original binding capacity as in claim 2. 

The teachings further differ in the recitation that at least one asparagine in the sequence of the ligand is replaced with an amino acid other than glutamine or aspartic acid as in claim 8.  

The teachings further differ in the recitation that the ligand includes a terminal coupling group comprising at least one nitrogen and/or Sulphur atoms  (claim 9), “the terminal group comprises arginine or cysteine” (claim 10) and “the ligand is coupled to the solid support via thioether bonds” (claims 11 and 19). 

The teachings further differ in the recitation that the multimeric ligand contains one or more other protein-based units (claim 12) which re alkaline-stable (claim 13). 

The teachings further differ in the recitation that the multimeric ligand includes one or more other alkaline-stable protein-based units (claims 13-14).

The teachings also differ in the specific recitation that the solid support is a polysaccharide (claim 15), comprised substantially spherical particles (claim 16), and porous (claim 17) and that the solid support is porous spherical and comprises polysaccharide (claim 20). 

Hall further teaches that in another embodiment the multimer includes one or more additional units which are different form Domain C and preferably protein based and equally alkaline-stable as Domain C (p. 6, lines 20-23). 

Bian teaches chromatography ligands having improved caustic stability that include one or more isolated B, C or Z domains of SpA, where the one or more isolated said domains include one or more amino acid residues at position n+1 mutated to any naturally occurring amino acid except for glutamine (Q) (abstract; ¶9). 

Bian further teaches that the alkaline stable ligands can retain 95% of their binding capacity after 5 hours (¶45).

Bian further teaches that attachment of an alkaline stable SpA based chromatography ligand to a solid support can be achieved in many known ways such as by thiol where attachment is achieved by recombinantly inserting a thiol containing cysteine at the C-terminus of SpA (¶s84-86). 

Bian further teaches that the ligand is attached to the solid support which can include agarose, the matrix is in beaded or particle form, which is considered to be compatible with “substantially spherical particles”, and that any porous material that contributes to less than a 5% change in alkaline stability of the attached ligand after soaking for about 30 hours in 0.5 M NaOH may be used as a solid support (¶68-70, 79). 

Bjorkman (the ’013 publication) also teaches ligands which include one or more of a protein A domain such as a C domain with at least one of the monomers having a substitution of the Asparagine, such as a N28 substitution (column 5, lines 26-27). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the mutated C domain taught by Majima, Spector and Hall as being useful for binding immunoglobulins with one or more of the modified C domains wherein at least one asparagine in the sequence for the ligand is replaced with an amino acid other than for example glutamine (¶9) and to have also coupled said ligand to the solid support via thioether bonds or to have included additional protein-based units with the modified C domain as taught by Hall. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Bian teaches that said modified C domains are alkaline stable, and Hall teaches that protein-based units which are alkaline stable can be added to the modified Domain C multimer/hexamer. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

9.  Claims 1, 4, 6, and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Majima et al. (US 2010/0286373, of record), in view of Spector et al. (US 2013/0046056, of record) and Hall et al. (WO 2008/039141, of record), as applied to claims 1, 4, 6, and 21, and further in view of Hober (WO 03/080655, IDS Ref. of 5/16/2017)

The prior art teachings of Majima, Spector and Hall are discussed above.

The teachings differ in the recitation that the mutated Domain C of SpA has a sequence that is at least 90%, 95% and identical to SEQ ID NO: 6 (monomer of Z domain with N23T). 

Hober teaches multimers of one or more of the B and C domains of SpaA where the asparagine (N) residues have been mutated to more hydrolysis stable amino acids. 

Hober also teaches that in an embodiment advantageous for structural stability reasons, the glycine residue in position 29 of SEQ ID NO: 1 has been mutated to alanine (p. 2nd ¶). 

Hober also teaches the Z domain with an N23T mutation (p. 18, 1st ¶).  



Query Match             100.0%;  Score 241;  DB 4;  Length 58;
  Best Local Similarity   100.0%;  
  Matches   48;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDA 48
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db          7 KEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSQSANLLAEAKKLNDA 54

Hober further teaches that the protein monomers can be combined into multimeric proteins such as tetramers, pentamers, etc. (p. 11, 3rd ¶). 

Hober further teaches that the mutated proteins includes those having at least about 75% sequence identity to SEQ ID NO: 2, which is the Z domain (p. 9, 3rd ¶). 

Spector which is discussed supra teaches that the two or more Z domains includes a deletion of three consecutive amino acids form the N-terminus or a deletion of four consecutive amino acids from the N-terminus or a deletion of five consecutive amino acids form the N-terminus (¶s18, 50-52, 92). 

Hall as noted supra teaches multimers of the Domain C, including one that is comprised of 2-8 units, such as 4-6 units (p. 10, line 24). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included an amino acid sequence such as one having 90%, 95% and even one having 100% sequence identity to SEQ ID NO: 6 as part of a hexaminer and to have also included it as a truncated version of the Z domain with an N23T mutation. 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Hober as noted supra teaches a sequence within a Z domain having 100% sequence identity to applicant’s currently claimed SEQ ID NO: 6, and further teaches mutated proteins with at least about 75% sequences identity to such sequences. 

While Hober does not specifically recite 6 or more such mutated sequences, Hober teaches multimeric proteins of the monomeric mutant proteins which are combinations of tetramers, pentamers etc., Hall as noted supra further teaches multimers of the Domain C, including one that is comprised of 2-8 units, such as 4-6 units (p. 10, line 24).

 [I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

10.  No claims are allowable.

11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 3, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644